Citation Nr: 1513526	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New your, New York, which, in pertinent part, continued a noncompensable evaluation for the Veteran's left ear hearing loss.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.

In May 2011 and May 2012, the Board remanded the case for further development, including a request to adjudicate the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  This matter was adjudicated in a September 2013 rating decision.  The Veteran did not appeal this decision and, as such, the claim is no longer before VA.  

In addition, the May 2012 remand sought clarification as to whether examiners who conducted July 2006, November 2007, and July 2008 audiometric testing had utilized the Maryland CNC test.  Responses were received to these requests, as recorded by the RO in July and August 2013 memoranda. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains an authorization form submitted by the Veteran indicating that he underwent an audiological test at the "VA Hosp in S. Florida" in 2012.  The most recent VA treatment records in the Veteran claims file date to an August 2011 VA audiological examination.  As the 2012 test is relevant to the Veteran's claim, it must be associated with the claims file.  In addition, a VA memorandum dated in July 2013 indicated that the Veteran was seen on October 25, 2012 by Dr. K.  Records of this treatment would also be relevant, but have not been obtained.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the most recent examination of the Veteran by VA was in August 2011, the Veteran's reports of subsequent treatment suggest that the disability may have gotten worse.  A new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA audiological evaluations and consultations reportedly conducted in 2012 and records of the Veteran treatment by Dr. K in October 2012.  Updated VA treatment records should also be obtained.  

If the Veteran fails to provide any necessary authorizations, tell him he can obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain them, and what additional actions will be taken with regard to his claim.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left ear hearing loss disability.  Send the claims folder to the examiner for review of pertinent documents therein.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




